Citation Nr: 0614879	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for residuals of a 
fractured left long finger.

2. Entitlement to service connection for plantar fasciitis of 
the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1989 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
The veteran had a hearing before the Board in February 2006 
and the transcript is of record.


FINDINGS OF FACT

1. The veteran's left long finger disability is manifested by 
slight limitation of motion, swelling, swan neck deformity, 
and painful motion. 

2. The veteran is left-handed.

3. The veteran does not have a right foot condition 
attributable to service.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 10 percent, but no 
greater, for residuals of a left long finger fracture have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.69, 
4.71a, Diagnostic Code (DC) 5229 (2005).


2. The veteran's right foot condition was not incurred in or 
aggravated by the veteran's military service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Increased Rating for Residuals of a Left Long Finger Fracture

In regard to increased rating claims, disability evaluations 
are determined by the application of a schedule of ratings 
that is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155. Percentage evaluations are determined by 
comparing the manifestations of a particular disorder with 
the requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4. The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the left long finger disability in 
this case, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2005).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability. The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2005).

Here, the veteran's left long finger disability is rated 
under Diagnostic Code 5229 for limitation of motion of the 
long (or middle) finger.  See 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5229.  This code provides for the assignment of a 
10 percent rating when there is a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees. Id. This 
rating assignment is the same whether the injured finger is 
on the veteran's dominant hand or inferior hand.

The Board notes regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (2002), including, 
effective August 26, 2002, the rating criteria for evaluating 
impairment of the fingers.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002).  However, since the veteran's claim was 
received in November 2002, it is only the amended regulations 
that are applied.


Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69. The evidence of 
record, to include the veteran's service medical records and 
testimony elicited at his personal hearing, establishes that 
the veteran's service connected left long finger (hand) is 
his dominant hand.

The veteran complains of constant pain, swelling, stiffness, 
and difficulty picking up small objects.  The veteran injured 
his finger playing football in service. His finger since, has 
been permanently deformed and swollen, causing difficulty in 
movement and pain. His most recent VA examination, in April 
2005, indicates the veteran's left finger is stable. 
Specifically, the examiner found full extension, slight 
limitation in flexion, no increased limitations with flare-
ups or repetitive motion, and no loss of sensation. The 
diagnosis at that time was "separated and bony fragment 
lateral to the third proximal phalangeal head - no other 
acute bone changes." The examiner also noted that the 
veteran's left long finger was 30% larger than the right long 
finger.

The veteran's prior VA examination, in March 2003, does not 
conflict with the April 2005 examination, but does include 
further insight of the veteran's disability. For example, 
although the veteran has full extension of the left long 
finger, the examiner noted that his other fingers are able to 
hyperextend. Specifically, the examiner opined as follows:

Upon examination, the patient's fingers are all somewhat 
hyper-flexible and he can actively hyperextend the PIP 
and the DIP joints some 10 to 15 degrees each. However, 
the left middle finger is definitely different. Its PIP 
joint only extends completely and is swollen and 
enlarged. The left middle finger's DIP joint 
hyperextends excessively and this is approximately 30 
degrees. 


The examiner diagnosed the veteran with "remote fracture of 
the PIP joint area of the left middle finger" noting that he 
has "some loss of motion of that joint" and "a mild to 
moderate swan neck deformity of the finger." The examiner 
also noted that "when one attempts to flex the PIP joint 
further than [90 degrees], he will have definite pain."

Taking into account that the veteran's fingers are hyper-
flexible, although his injured finger has full extension, 
clearly he has lost some range of extension in relation to 
his other digits. Additionally, it is clear that the veteran 
has some loss of flexion. 

The veteran's disability, to include his loss of motion, does 
not equate to a compensable rating under DC 5229. Under 38 
C.F.R. §§ 4.45, and 4.59, however, the Board concludes that a 
rating of 10 percent is warranted. It is also the intention 
of the rating schedule to recognize actually painful joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  Both VA 
examiners noted the veteran's permanent swelling of the 
finger and some loss of flexion, but with no significant 
occupational interference. The March 2003 examiner also noted 
some loss of extension, in light of the hyper-flexibility of 
the "normal" fingers, a swan neck deformity, and pain upon 
movement and regular use of the veteran's left long finger. 
Under § 4.59, the veteran is entitled to a minimal 
compensable rating for these types of residuals from his in-
service fracture. See id.

The Board concludes, resolving any reasonable doubt in the 
veteran's favor, that the criteria for a 10 percent 
disability rating are met in accordance the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  The veteran has 
consistently complained of pain in the affected finger.  
Although the rating schedule does not require a separate 
rating for pain, the veteran's pain must be considered in 
evaluating his service-connected disorder.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  Considering the residual 
deformity present, his complaints are reasonable.  It is 
therefore acceptable to assign him a 10 percent disability 
rating under 38 C.F.R. §§ 4.40 and 4.45 based on functional 
loss and under 38 C.F.R. § 4.59 on the basis on a healed, but 
painful, joint.

However, no higher rating under a different diagnostic code 
can be applied. The Board notes that there are other 
Diagnostic Codes relating to finger disorders, such as 
Diagnostic Code 5154 (amputation of the long finger) and 
Diagnostic Code 5226 (ankylosis of the long finger).  

The veteran's left long finger is not amputated. Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is able to move his left finger, albeit 
with some limitation, so it is clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds a 10 percent rating is warranted, but 
no greater, for the veteran's left long finger disability.

Service Connection for Plantar Fasciitis

Here, the veteran claims that his current right foot 
condition, diagnosed as plantar fasciitis, is a result of 
prolonged standing on hard surfaces while in service. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In general, service connection is established where there is 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Here the crucial inquiry is whether the veteran's current 
right foot condition can be linked to any remote incident of 
service. The Board concludes it cannot. Although his post-
service treatment is well documented, there is no evidence 
that the veteran was ever treated for any right foot problems 
during service nor is there any medical evidence linking the 
veteran's current condition to service.

The veteran's service medical records simply do not contain 
any complaints, treatments or diagnoses for any right foot 
condition. His September 1989 entrance examination and 
November 1995 separation examination, moreover, show no foot 
abnormalities. Indeed, in his own reported history, the 
veteran denies any foot trouble at the time of separation. 

After service, the medical evidence first shows a diagnosis 
of "painful hyperkeratosis plantar right heel secondary to 
plantar verrucae" in January 1999. The record also shows 
private treatment for the veteran's right foot in 2002 by Dr. 
KQN, including a December 2002 surgery. At that time, Dr. 
KQN's diagnoses included "plantar fasciitis" and 
"capsulitis-tendinitis." The veteran testified at his 
February 2006 hearing to receiving two additional surgeries 
since that time.  

When a chronic disease is not present during service, as is 
the case here, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  This provision does not relieve the 
requirement that there be some evidence of a nexus to 
service.  The veteran's medical records from 1999 establish 
continuity of symptomatology.  However, if service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). There is no such evidence here.

During his February 2006 hearing, the veteran testified that 
his doctor told him his foot problems are related to 
prolonged standing on hard surfaces, most probably from 
service. Unfortunately, his testimony cannot be confirmed by 
the evidence. The record does not contain any medical opinion 
relating the veteran's current right foot condition to any 
remote incident of service. 

Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

The notice requirements were met in this case by a letter 
sent to the claimant in January 2003.  That letter advised 
the claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim(s).  The January 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.

In regard to the service connection claim, since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In 
regard to the increased rating claim, the veteran was 
provided a letter in March 2006 outlining the appropriate 
disability rating and how effective dates are assigned. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). This was done 
by the January 2003 letter. The March 2006 letter, defining 
how disability ratings and effective dates are assigned, was 
not sent until after the RO's initial unfavorable decision. 
The claimant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done, as discussed above. This decision awards the veteran 
the first compensable rating for his left finger disability 
and, therefore, the issue of effective date has not yet been 
decided by the AOJ. Accordingly, any defect with respect to 
the timing of the VCAA notice requirement was harmless error. 

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  He was informed at his hearing as to 
what VA and private medical records were in the file, and he 
indicated no additional records remained outstanding.

The Board notes that after separation from active duty, the 
veteran joined the Army Reserves, and currently is in the 
Reserves. It is not necessary to obtain these medical records 
because the veteran testified during his February 2006 
hearing that he did not receive treatment from military 
doctors for his claimed conditions. They would not, 
therefore, be relevant to the issues at hand.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

In regard to the veteran's claim for entitlement to service 
connection for plantar fasciitis of the right foot, the Board 
concludes an examination is not needed because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination. The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004). There is no reasonable possibility that a medical 
opinion would aid in substantiating the appellant's claim 
since it could not provide evidence of a past event.  

In regard to the veteran's claim for a compensable rating for 
residuals of a left finger fracture, the RO provided the 
veteran an appropriate VA examination in 2003 and 2005. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's left 
finger since he was last examined. That is, the findings from 
the 2003 examination are similar to the findings from the 
2005 examination. The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003 and 
2005 VA examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 10 percent disability rating for residuals 
of a left long finger fracture is granted, subject to the 
criteria governing payment of monetary benefits.

Entitlement to service connection for plantar fasciitis is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


